70 F.3d 112
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael RANKINS, a/k/a Abdul S. Muhammad, Plaintiff--Appellant,v.CHOWAN COUNTY;  H.P. Williams, District Attorney;  DonnaForbes, Assistant District Attorney;  CharlesBusby, Attorney, Defendants--Appellees.
No. 94-7293.
United States Court of Appeals, Fourth Circuit.
Decided Nov. 15, 1995.Submitted July 18, 1995.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-94-10-5-CT-F)
Michael Rankins, Appellant Pro Se.
Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Rankins v. Chowan County, No. CA-94-10-5-CT-F (E.D.N.C. Oct. 18, 1994).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note in the alternative that the prosecutors are absolutely immune from damages;  the defense attorney was not a state actor, and no facts stating the potential liability of the county were provided